DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.
Applicant (on pages 6-8 of argument) argues that Kwak does not disclose the wiring including a plurality of sub-wirings that are in the first edge display area and a plurality of connection wirings … connecting the plurality of sub-wirings through the plurality of contact holes.  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Kwak discloses the wiring in a non-display area, Jeong discloses a display area that has data lines and scan lines that intersect where the display area is flexible and has an edge display area when bent.  Kwak discloses making wiring more flexible so that when a substrate is bent it doesn’t break.  By using the wiring of Kwak with the display of Jeong, the wiring of Jeong becomes more flexible and can be bent with less chance of breaking which makes the display more durable.  The display of Jeong would then have a plurality of sub-wirings in an edge display area and a .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-6, 11-13 and 15-20 in the reply filed on June 19, 2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2014/0306985) in view of Kwak et al (US 2014/0217397).
In regards to claims 1 and 12, Jeong discloses a display device comprising:
a substrate (flexible printed circuit board) including a main display area (first display area D1), a first edge display (bending area D21) area located on a first side of the main display area, and a second edge display area (bending area D21) located on a second side of the main display area, wherein the first edge display area and the second edge display area are respectively bent with respect to a first axis and a second axis (Fig. 2 and paragraphs 52-55);

a wiring (scan lines SL and data lines DL) electrically connected to the plurality of display elements (Fig. 1 and paragraph 45).
Jeong does not disclose the wiring including a plurality of sub-wirings that are in the first edge display area having a curvature and spaced apart from one another along an intersection direction that intersects the first axis;
an insulating layer disposed on the plurality of sub-wirings and having a plurality of contact holes; and
a plurality of connection wirings disposed on the insulating layer and connecting the plurality of sub-wirings through the plurality of contact holes.
Kwak discloses the wiring (wire 120I) including a plurality of sub-wirings (first wire patterns 121I) that are in the first edge display area having a curvature and spaced apart from one another along an intersection direction that intersects the first axis (Fig. 1I and paragraphs 89-91);
an insulating layer (separation layer 160I) disposed on the plurality of sub-wirings and having a plurality of contact holes (Fig. 1I and paragraphs 89-91); and
a plurality of connection wirings (second wire patter 122I) disposed on the insulating layer and connecting the plurality of sub-wirings through the plurality of contact holes (Fig. 1I and paragraphs 89-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased 

In regards to claim 3, Jeong does not the display device of claim 1, further comprising:
a plurality of display elements located in the edge display area;
a scan line electrically connected to the plurality of display elements; and
a data line electrically connected to the plurality of display elements,
wherein the wiring is one of the scan line and the data line.
Kwak discloses a plurality of display elements (sub-pixels) located in the edge display area (Fig. 1 and paragraph 45);
a scan line (scan line SL) electrically connected to the plurality of display elements (Fig. 1 and paragraph 45); and
a data line (data line DL) electrically connected to the plurality of display elements (Fig. 1 and paragraph 45),
wherein the wiring is one of the scan line and the data line (paragraph 135; the wires can be data wires or scan wires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.


Kwak discloses wherein the plurality of connection wirings are located in the first edge display area and are spaced apart from one another along the intersecting direction (Fig. 1I and paragraphs 89-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.

In regards to claims 2 and 15, Jeong does not disclose the display device of claim 12, wherein an elastic modulus of the plurality of connection wirings is less than an elastic modulus of the plurality of sub-wirings.
Kwak discloses wherein an elastic modulus of the plurality of connection wirings is less than an elastic modulus of the plurality of sub-wirings (paragraphs 72, 77, 79, 91; the second wire pattern (connection wirings) can be longer that the first wire patterns (sub-wirings) and would then need to be more flexible and thus have a lower elastic modulus than the first wire pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased 

In regards to claim 16, Jeong does not disclose the display device of claim 12, wherein the plurality of connection wirings comprise aluminum.
Kwak discloses wherein the plurality of connection wirings comprise aluminum (paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong with the teachings of Kwak, wire with increased resistance to bending, because it prevents the electrodes from cracking and being damaged when bent thereby improving the durability of the displays.

In regards to claims 11 and 19, Jeong discloses the display device of claim 12, further comprising a side display area (flat area D22) extending from the first edge display area and located on a plane perpendicular to the main display area (Fig. 2 and paragraphs 52-55).

In regards to claim 20, Jeong discloses the display device of claim 19, further comprising an encapsulation member (window cover) covering the main display area, the first edge display area, and the second edge display area (Fig. 2 and paragraph 52).

Claim 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2014/0306985) in view of Kwak et al (US 2014/0217397) in further view of Jung et al (US 2015/0014641).
In regards to claim 5, Jeong discloses the display device of claim 1, further comprising:
a driving thin-film transistor (driving TFT T1) located in the edge display area (Figs. 5-6 and paragraphs 77-78, 81-82); and
a storage capacitor (storage capacitor Cst) including a lower storage capacitor plate (first electrode Cst1) and an upper storage capacitor plate (second electrode Cst2) (Figs. 5-6 and paragraphs 77-78, 81-82, 90).
Jeong and Kwak do not disclose wherein the driving thin-film transistor and the storage capacitor overlap each other.
Jung discloses wherein the driving thin-film transistor and the storage capacitor overlap each other (Fig. 13 and paragraph 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Kwak with the teachings of Jung, overlapping driving transistor with storage capacitor, because it reduces the size of the pixel which can lead to greater resolutions.

In regards to claim 6, Jeong does not disclose the display device of claim 5, wherein the plurality of sub-wirings and the upper storage capacitor plate comprise a same material.
Kwak discloses wherein the plurality of sub-wirings and the upper storage capacitor plate comprise a same material (paragraph 90).


In regards to claims 4 and 17, Jeong discloses the display device of claim 12, further comprising a thin-film transistor (TFTs T1-T6) including a semiconductor layer and a gate electrode (gate electrodes G1-G6) located in the first edge display area (Figs. 5-6 and paragraphs 82-88).
Jeong and Kwak do not disclose wherein the plurality of sub-wirings and the gate electrode comprise a same material.
Jung discloses wherein the plurality of sub-wirings (scan line 121) and the gate electrode (switching gate electrode 125b) comprise a same material (paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Kwak with the teachings of Jung, overlapping driving transistor with storage capacitor, because it reduces the size of the pixel which can lead to greater resolutions.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 6, 2021